DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 6/24/2020 in which Applicant lists claims 1-3, 8, 11 and 20 as being original, and claims 4-7, 9-10, 12-19 as being currently amended. It is interpreted by the examiner that claims 1-20 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 9/23/2020, 7/6/2021 and 12/20/2021 were considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 18 recite the limitation “the second wavelength range”.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this examination “the second wavelength range” has been interpreted as being from 8 to 13 micrometers.
Claim 13 recites the limitation “the beads”.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this examination “the beads” has been interpreted as “the particles”.
Claim 18 requires “a third wavelength range, wherein the third wavelength range is contained in the second wavelength range”. However, “the second wavelength range” lacks antecedent basis, and therefore there is no clear indication for what wavelength range makes up a “third wavelength range”. Therefore, the intended scope of claim 18 cannot be determined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al., U.S. Patent Application Publication Number 2017/0248381 A1, of record (hereafter Yang).
Regarding claim 1, Yang discloses a passive cooling article (see at least the abstract and figures 4A-4E) comprising:
a reflector having an average reflectance of at least 85% in a first wavelength range from 0.35 to 2.5 micrometers and comprising at least one optical layer (see at least figures 4A-4E, element 40, as well as paragraphs [0022], [0082], and claims 1 and 10); and
an outer layer at least partially covering the reflector and having an absorbance of at least 0.15 in a second wavelength range from 8 to 13 micrometers, wherein the outer layer comprises a fluoropolymer (see at least figures 4A-4E, elements 5 and 20, as well as paragraphs [0012], “Polytetrafluoroethylene (PTFE)”, [0020] wherein additional layers may be “infrared absorbing”, [0010], [0017], [0028], [0034], [0040], and claims 1 and 10 of Yang, and paragraph [0019] of the instant specification wherein “emissivity” equates to “absorptivity”).
Additionally, it is emphasized that "[w]hile features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113;  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114). Specifically, the claim does not provide structural features, such as what particular structure for the reflector would achieve the claimed reflectance, or what particular structure for the outer layer would achieve the claimed absorbance, and which would distinguish the claim from the prior art in terms of structure rather than function.
Regarding claim 12, Yang discloses an array of inorganic particles at least one of dispersed in or disposed on at least one of the outer layer or the reflector and having an effective D90 particle size of at most 40 micrometers (see at least figures 4A-4E, elements 5, 20 and 30, as well as paragraphs [0015], [0017], [0019], [0023], [0028], [0033], and claims 1, 5 and 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4-11, 13-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., U.S. Patent Application Publication Number 2017/0248381 A1, of record (hereafter Yang) in view of Zehentmaier et al., U.S. Patent Application Publication Number 2011/0262754 A1, of record (hereafter Zehentmaier).
Regarding claims 2, 7, 8, 9, 10, 11, Yang discloses a passive cooling article (see at least the abstract and figures 4A-4E) comprising:
a reflector having an average reflectance of at least 85% in a first wavelength range from 0.35 to 2.5 micrometers (see at least figures 4A-4E, element 40, as well as paragraphs [0022], [0082], and claims 1 and 10); and
an outer layer at least partially covering the reflector and comprising an array of inorganic particles effective D90 particle size of at most 40 micrometers (see at least figures 4A-4E, elements 5, 20 and 30, as well as paragraphs [0015], [0017], [0019], [0023], [0028], [0033], and claims 1, 5 and 10).
Yang does not specifically disclose that the reflector comprises a plurality of first optical layers and a plurality of second optical layers, wherein each of the first optical layers comprises a fluoropolymer; wherein the fluoropolymer may comprise at least one of polytetrafluoroethylene; wherein a first refractive index of the plurality of first optical layers is less than a second refractive index of the plurality of second optical layers by at least 5%; wherein the plurality of first optical layers comprises a polymer of tetrafluoroethylene, hexafluoropropylene, and vinylidene fluoride; and/or wherein the plurality of second optical layers comprises polyethylene terephthalate. 
However, multilayer interference reflectors are well-known in the optical arts and choosing appropriate layer materials, layer thicknesses, differences in refractive indices and number of layers to meet desired transmission, reflection, and absorption characteristics for a particular application were well-known to an ordinarily skilled artisan before the effective filing date of the claimed invention.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the reflector comprise a plurality of first optical layers and a plurality of second optical layers, wherein each of the first optical layers comprises a fluoropolymer; wherein the fluoropolymer may comprise at least one of polytetrafluoroethylene; wherein a first refractive index of the plurality of first optical layers is less than a second refractive index of the plurality of second optical layers by at least 5%; wherein the plurality of first optical layers comprises a polymer of tetrafluoroethylene, hexafluoropropylene, and vinylidene fluoride; and/or wherein the plurality of second optical layers comprises polyethylene terephthalate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since it has been held to be within the ordinary skill of workers in the art to select a known material on the basis of its suitability for the intended use.. One would have been motivated to have the reflector comprise a plurality of first optical layers and a plurality of second optical layers, wherein each of the first optical layers comprises a fluoropolymer; wherein the fluoropolymer may comprise at least one of polytetrafluoroethylene; wherein a first refractive index of the plurality of first optical layers is less than a second refractive index of the plurality of second optical layers by at least 5%; wherein the plurality of first optical layers comprises a polymer of tetrafluoroethylene, hexafluoropropylene, and vinylidene fluoride; and/or wherein the plurality of second optical layers comprises polyethylene terephthalate for the purpose of choosing desired materials for the first and second optical layers such that desired physical, transmission, absorption, and reflection characteristics are achieved for desired wavelength bands. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Additionally, Zehentmaier teaches forming multilayer optical films, including alternating pairs of first and second optical layers (see at least figures 1A-1B, element 140, and paragraphs [0026]-[0027]), wherein at least one of the plurality of optical layers comprises fluoropolymeric material (see at least the abstract and paragraphs [0028]-[0034], [0038]-[0039]), wherein the appropriate selection of the first and second optical layers can be designed to reflect or transmit a desired bandwidth of light, wherein the difference in the refractive index of the first and second optical layers is chosen to achieve desired characteristics (see at least paragraphs [0040]-[0044]), wherein appropriate layer pairs, layer thicknesses, and/or the number of layer pairs is chosen to achieve a desired transmission or reflection of desired wavelengths (see at least paragraphs [0040]-[0044]); wherein the fluoropolymer may comprise at least one of polytetrafluoroethylene (see at least paragraphs [0028]-[0034], [0038]-[0039]); wherein a first refractive index of the plurality of first optical layers is less than a second refractive index of the plurality of second optical layers by at least 5% (see at least paragraphs [0040]-[0044]); wherein the plurality of first optical layers may comprise a polymer of tetrafluoroethylene, hexafluoropropylene, and vinylidene fluoride (see at least paragraphs [0028]-[0034], [0038]-[0039]); and/or wherein the plurality of second optical layers may comprise polyethylene terephthalate (see at least paragraphs [0028]-[0034], [0038]-[0039], [0111]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the reflector of Yang to include the teachings of Zehentmaier so that the reflector comprises a plurality of first optical layers and a plurality of second optical layers, wherein each of the first optical layers comprises a fluoropolymer; wherein the fluoropolymer may comprise at least one of polytetrafluoroethylene; wherein a first refractive index of the plurality of first optical layers is less than a second refractive index of the plurality of second optical layers by at least 5%; wherein the plurality of first optical layers comprises a polymer of tetrafluoroethylene, hexafluoropropylene, and vinylidene fluoride; and/or wherein the plurality of second optical layers comprises polyethylene terephthalate, for the purpose of choosing desired materials for the first and second optical layers such that desired physical, transmission, absorption, and reflection characteristics are achieved for desired wavelength bands, and/or to achieve desired physical and optical improvements such as weight, improved transparency, UV and weathering stability, and/or reduced flammability (paras. [0002], [0010] of Zehentmaier).
Regarding claim 4, Yang in view of Zehentmaier discloses the limitations of claim 2, and that the outer layer comprises a fluoropolymer (see at least figures 4A-4E, elements 5 and 20, as well as paragraph [0012] of Yang, “Polytetrafluoroethylene (PTFE)”).
Regarding claim 5, Yang in view of Zehentmaier discloses the limitations of claim 2, and that the average reflectance of the reflector is at least 90% in the first wavelength range (see at least figures 4A-4E, element 40, as well as paragraphs [0022], [0082], and claims 1 and 10 of Yang).
Regarding claim 6, as best understood, Yang in view of Zehentmaier discloses the limitations of claim 2, and that the absorbance of the article is at least 0.8 in a second wavelength range from 8 to 13 micrometers (see at least paragraphs [0012], [0020] wherein additional layers may be “infrared absorbing”, [0010], [0017], [0028], [0034], [0040], and claims 1 and 10 of Yang, and paragraph [0019] of the instant specification wherein “emissivity” equates to “absorptivity”).
Regarding claim 13, as best understood, Yang in view of Zehentmaier discloses the limitations of claim 2, and that the particles comprise a ceramic material (see at least paragraph [0015] of Yang).
Regarding claim 14, Yang in view of Zehentmaier discloses the limitations of claim 2, and that the reflector comprises a metallic layer comprising at least one metal, the metallic layer having an average reflectance of at least 90% in a fourth wavelength range from 1.2 to 2 micrometers (see at least figures 4A-4E, element 40, as well as paragraphs [0022], [0082] of Yang). 
Regarding claim 17, Yang in view of Zehentmaier discloses the limitations of claim 2, and that the reflector has a maximum thickness of at most 40 micrometers (see at least paragraph [0022] of Yang). 
Regarding claim 18, as best understood, Yang in view of Zehentmaier discloses the limitations of claim 2, and that the fluoropolymer-containing layer has an absorbance of less than 1 in a third wavelength range, wherein the third wavelength range is contained in the second wavelength range and has a frequency bandwidth of at least 10 micrometers, and at least one different layer in the article have an absorbance of at least 1 in the third wavelength range.
It is noted that in product and apparatus claims, when the structure and composition recited in the reference(s) is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see M.P.E.P. 2112.01. As the structure and materials provided by Yang in view of Zehentmaier are the same as that recited in claim 2 (e.g. claimed materials), then it is expected that the article provided by Yang in view of Zehentmaier would have the same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipated or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).
Because the structure of the prior art system, as identified above, is the same as that claimed, it must inherently perform the same function. Furthermore, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.
Additionally, the (combined) disclosure of a passive cooling article with a reflector having first and second optical layers wherein each of the first optical layers comprises a fluoropolymer, and an outer layer comprising an array of inorganic nanoparticles, as set forth in Yang in view of Zehentmaier, being substantially identical to the disclosed process and/or material structure set forth in the claim 2 would intrinsically result in “the fluoropolymer-containing layer has an absorbance of less than 1 in a third wavelength range, wherein the third wavelength range is contained in the second wavelength range and has a frequency bandwidth of at least 10 micrometers, and at least one different layer in the article have an absorbance of at least 1 in the third wavelength range”. It has been held that where the claimed and prior art products are identical, or substantially identical, in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).	
Regarding claim 19, Yang in view of Zehentmaier discloses the limitations of claim 2, and a substrate capable of being cooled comprising at least a portion of a surface configured to be exposed to solar energy; and the article of claim 2 covering at least the portion of the surface of the substrate to reflect solar energy directed toward the surface (see at least paragraphs [0027]-[0041] of Yang). 
Regarding claim 20, Yang in view of Zehentmaier discloses the limitations of claim 19, and that the substrate is coupled to a heat transfer system (see at least paragraphs [0027]-[0041] of Yang).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., U.S. Patent Application Publication Number 2017/0248381 A1, of record (hereafter Yang) in view of Zehentmaier et al., U.S. Patent Application Publication Number 2011/0262754 A1, of record (hereafter Zehentmaier) as applied to claim 2 above, and further in view of Fan et al., U.S. Patent Application Publication Number 2016/0268464 A1, of record (hereafter Fan).
Regarding claim 15, Yang in view of Zehentmaier does not specifically disclose an array of surface structures formed on a surface of the outer layer and having an average width of at most 40 micrometers.
However, Fan teaches a passive cooling article wherein an outer layer comprises an array of surface structures formed on a surface of the outer layer and having an average width of at most 40 micrometers (see at least the title, abstract, figures 2, 9 and 10, as well as paragraphs [0003], [0005]-[0006], [0024], [0028], [0049])
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the outer layer of the passive cooling article of Yang in view of Zehentmaier to include the teachings of Fan so that the outer layer comprises an array of surface structures formed on a surface of the outer layer and having an average width of at most 40 micrometers, for the purpose of providing radiative cooling while preserving an object’s color, enhancing emissivity, and/or reducing impedance mismatch at resonant wavelengths (paras. [0006], [0023], [0025], [0047] of Fan).

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., U.S. Patent Application Publication Number 2017/0248381 A1, of record (hereafter Yang) in view of Zehentmaier et al., U.S. Patent Application Publication Number 2011/0262754 A1, of record (hereafter Zehentmaier) and Fan et al., U.S. Patent Application Publication Number 2016/0268464 A1, of record (hereafter Fan).
Regarding claims 3 and 16, Yang discloses a passive cooling article (see at least the abstract and figures 4A-4E) comprising:
a reflector having an average reflectance of at least 85% in a first wavelength range from 0.35 to 2.5 micrometers (see at least figures 4A-4E, element 40, as well as paragraphs [0022], [0082], and claims 1 and 10); and
an outer layer at least partially covering the reflector (see at least figures 4A-4E, elements 5, 20 and 30, as well as paragraphs [0015], [0017], [0019], [0023], [0028], [0033], and claims 1, 5 and 10).
Yang does not specifically disclose that the reflector comprises a plurality of first optical layers and a plurality of second optical layers, wherein each of the first optical layers comprises a fluoropolymer; or that the outer layer comprises an array of surface structures formed on a surface of the outer layer, each surface structure having an average width up to 40 micrometers, wherein each surface structure is at least one of integrated into or on the outer layer. 
However, multilayer interference reflectors are well-known in the optical arts and choosing appropriate layer materials, layer thicknesses, differences in refractive indices and number of layers to meet desired transmission, reflection, and absorption characteristics for a particular application were well-known to an ordinarily skilled artisan before the effective filing date of the claimed invention.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the reflector comprise a plurality of first optical layers and a plurality of second optical layers, wherein each of the first optical layers comprises a fluoropolymer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since it has been held to be within the ordinary skill of workers in the art to select a known material on the basis of its suitability for the intended use.. One would have been motivated to have the reflector comprise a plurality of first optical layers and a plurality of second optical layers, wherein each of the first optical layers comprises a fluoropolymer, for the purpose of choosing desired materials for the first and second optical layers such that desired physical, transmission, absorption, and reflection characteristics are achieved for desired wavelength bands. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Additionally, Zehentmaier teaches forming multilayer optical films, including alternating pairs of first and second optical layers (see at least figures 1A-1B, element 140, and paragraphs [0026]-[0027]), wherein at least one of the plurality of optical layers comprises fluoropolymeric material (see at least the abstract and paragraphs [0028]-[0034], [0038]-[0039]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the reflector of Yang to include the teachings of Zehentmaier so that the reflector comprises a plurality of first optical layers and a plurality of second optical layers, wherein each of the first optical layers comprises a fluoropolymer, for the purpose of choosing desired materials for the first and second optical layers such that desired physical, transmission, absorption, and reflection characteristics are achieved for desired wavelength bands, and/or to achieve desired physical and optical improvements such as weight, improved transparency, UV and weathering stability, and/or reduced flammability (paras. [0002], [0010] of Zehentmaier).
Additionally, Fan teaches a passive cooling article wherein an outer layer comprises an array of surface structures formed on a surface of the outer layer, each surface structure having an average width up to 40 micrometers (see at least the title, abstract, figures 2, 9 and 10, as well as paragraphs [0003], [0005]-[0006], [0024], [0028], [0049])
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the outer layer of the passive cooling article of Yang in view of Zehentmaier to include the teachings of Fan so that the outer layer comprises an array of surface structures formed on a surface of the outer layer, each surface structure having an average width up to 40 micrometers, for the purpose of providing radiative cooling while preserving an object’s color, enhancing emissivity, and/or reducing impedance mismatch at resonant wavelengths (paras. [0006], [0023], [0025], [0047] of Fan).
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Smith et al., US 2011/0042052 A1 discloses a passive cooling article similar to that claimed, an including ceramic particles and fluorinated polymers (figs 4-7, paras [0018]-[0019], [0065], [0071]-[0072], [0083], [0086]-[0091]); and
Blaney et al., US 2014/0271754 A1 discloses that polymeric matrices, such as fluorinated polymers, may comprise ceramic powders such as silicon carbide (SiC) (paras [0051]-[0053]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/1/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872